UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 15, 2012 PhotoMedex, Inc. (Exact Name of Registrant Specified in Charter) Nevada 0-11635 59-2058100 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification Number) 147 Keystone Drive, Montgomeryville, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:215-619-3600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⃞ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⃞ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⃞ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⃞ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events 1.On October 15, 2012, PhotoMedex, Inc. (the “Company”) issued a press release entitled “NO!NO! HAIR EXCEEDS EXPECTATIONS ON QVC UK WEEKEND FEATURE PROGRAM, SELLING NEARLY 9,000 UNITS,” announcing that the no!no! Hair exceeded QVC UK sales expectations for its feature on October 6th & 7th as Todays’ Special Value (TSV).A copy of the press release is attached as Exhibit 99.1 hereto, and is incorporated by reference herein. ITEM 9.01 Financial Statements and Exhibits. (d) EXHIBITS. 99.1Press Release dated October 15, 2012 issued by PhotoMedex, Inc. In accordance with General Instruction B.2 of Form 8-K, the information in this current report, including Exhibit 99.1 attached hereto, shall not be deemed “filed” for purposes of Section 18 of the Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PHOTOMEDEX, INC. Date: October 17, 2012 By: /s/ Dennis M. McGrath Dennis M. McGrath President & Chief Financial Officer EXHIBIT INDEX Exhibit No. Description NO!NO! HAIR EXCEEDS EXPECTATIONS ON QVC UK WEEKEND FEATURE PROGRAM, SELLING NEARLY 9,000 UNITS, dated October 15, 2012
